Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, 21-30, 32-33, and 36-37, drawn to a lettuce plant denominated ‘NUN 06276 LTL’, plant part, seed and methods of using the plant/parts, classified in A01H6/1472 for example.
II. Claim 19, drawn to a food comprising a plant part of lettuce variety NUN 06276 LTL classified in A23C9/00 for example.
III. Claims 20 and 34, drawn to a container, classified in B65D1/00, for example.
IV. Claims 31 and 35, drawn to a method of determining the genotype of lettuce variety NUN 06276 LTL, classified in G16B20/20, for example.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the lettuce variety of Group I doesn’t require the food of group II.  The subcombination has separate utility such as food using a different lettuce variety or a different vegetable such as spinach.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the lettuce variety of Group I doesn’t require the container of group III.  The subcombination has separate utility such as a container for a different lettuce variety or vegetable such as spinach.
Inventions I and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the lettuce variety of Group I doesn’t require the method of genotyping encompassed by group III.  The subcombination has separate utility such as genotyping other types of lettuce or other plants.
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the food of Group II doesn’t require the container of group III.  The subcombination has separate utility such as the container can be used to hold foods comprising a different variety of lettuce or a different variety of vegetable such as spinach. 
Inventions II and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the food of Group II doesn’t require to be genotyped in accordance with the method of group IV.  The subcombination has separate utility such as gentotyping other lettuce varieties or other plants such as spinach in various foods.
Inventions III and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the container of Group III doesn’t require the plant within it to be genotyped in accordance with the method of group IV.  The subcombination has separate utility such as the method of genotyping can be performed on a plant within a different container or no container at all.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search, spanning such diverse areas as plant breeding, food containers, foods, and methods of genotyping.  The search of each of the inventions is distinct and would ensue in a serious search burden due to their widely divergent subject matter.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alex Spiegler on 9/20/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-18, 21-30, 32-33, and 36-37.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20, 31, and 34-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-18, 21-30, 32-33, and 36-37 are pending and examined on the merits in the present office action.
Claims 19-20, 31, and 34-35 are withdrawn as not being directed to elected subject matter.


Objections to the Specification
	The specification is objected to for the blank deposit information in at least paragraphs [11], [13], [25], [26], [27], [38], [41], [42], [95], [103], [107], [108], [135], [145], [146], [156], [157], and [177]. In addition, the date of deposit and address of the depository are missing.

Claim Objections
Claim 3 is objected to for the recitation, “grown on the plant”. It would appear that it was intended that the claim read, --A seed produced by the plant of claim 1.—as opposed to one that takes root on a plant.
Claim 10 is objected to for the recitation “…method of producing of the plant…”. It is assumed that the claim is intended to read, --…method of producing the plant.…--
Claim 13 is objected to for having the plural form “have” when the subject is singular.
Claim 16 is objected to for “wherein at the first”. It would appear that the “at” should be removed.
Claim 24 is objected to for lacking the term –conversion-- in line 1 after “single locus”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 21-30, 32-33, and 36-37 (including claims dependent upon rejected claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 9-11, 13, 15, 21-23, 25-26, 29-30, and 37 are rejected because the missing deposit information fails to set forth the metes and bounds of the claimed invention. Those claims dependent therefrom are also indefinite. In addition, not having met the deposit requirements, the name of the instantly claimed lettuce variety, NUN 06276 LTL LTL is indefinite. See the 112(a) enablement rejection below for detailed discussion regarding the biological deposit. 

	Claims 1-18, 21-30, 32-33, and 36-37 are rejected for being unclear as to what is being deposited. Is the seed of lettuce variety NUN 06276 LTL drawn to seed that produces the claimed plant or is it seed produced by the claimed plant? Is the claimed plant a hybrid plant, or is it an inbred? Does the seed produce a mixture of various hybrids having different pollen parents? As a result, it is unclear what the deposit represents. Paragraphs [018] and [019] contradict each other. Paragraph [18] indicates that the instant variety is an inbred whereas [19] indicates the instant variety is a hybrid. Thus, it is unclear what the variety encompasses.
	Claim 1 is drawn to a plant, plant part, or seed of lettuce variety NUN 06276 LTL. It is unclear if the seed of the variety is produced by the variety or if it is seed that produces the variety. It is further unclear what the variety is genotypically. At paragraph [175], it states only that the instant plant was developed from an initial cross between lettuce lines and that the resulting progeny was self-pollinated or backcrossed. However, the zygosity of the parents, the exact methods employed at specific steps, and the selection points are not provided. The paragraph further states that seeds of the variety can be grown to produce inbred plants. However, the specification in regard to the breeding history is general and seems to be a generic template. Does this mean that the instant variety is an inbred? Were the resulting progeny of the initial cross self-pollinated or back-crossed or both? When in the breeding history were any crosses made? At what point(s) were selections made? It is unclear which of these procedures were used or if both were used. Each procedure would result in different genotypes. Is the instant plant inbred or is it a hybrid? Did it directly result from two heterozygous parents? Or were the parents inbred? In paragraph [176] it states that the instant variety is uniform and stable. Is this due to the fact that the instant plant is a hybrid from two inbred parents? Or is it due to the fact that the instant plant is an inbred produced from selfing and/or then backcrossing to a parent or other variety? Each of these scenarios raises different issues from an examination perspective. Since it is unclear what the parents and the breeding history are, it is unclear what the seed represents. 
	If the instant variety is a hybrid from two inbred parents and thus an F1, then seed of or from the variety (see claim 4) would be an F2 which is a segregating population, the characteristics of which are not possible to predict and which do not produce the instant plant. See the written description below.
	If the instant variety has been selfed and/or backcrossed it may be an inbred plant in which case seed of the variety, if produced from the variety, may be a duplicate of the parental plant and be homozygous or would be an F1, which if pollinated from different pollen parent varieties would convey different characteristics to each seed. 
	If the seed of the instant plant however produces the variety, then it would produce the inbred plant.
	Each of these different scenarios raises different examination questions and issues. Due to the fact that the specification is completely devoid of information as to what the variety is, it is impossible to know the metes and bounds of claim 1 as well as any claim that is directed to the plant, plant part, or seed of the instant variety or methods or using the plant, plant part, or seed. The waters are further muddied by claims 3 and 4 which indicate that the language in claim 1 directed to “seed of” the instant plant is both drawn to seed that produces the plant of claim 1 and seed produced by the plant. If both are the case, then what is the deposit actually? Is the seed a homogenous mixture that produces  the variety? Or is it a heterogenous mixture produced by the variety?  Due to the lack of clear information in the specification as to what the instant plant actually is and what is actually deposited, makes it unclear as to what the metes and bounds of the claims are.

	Claims 1, 7-8, 10-11, 13, 18, 26, are indefinite in the recitation of “plant part” or “part of the plant” or “part” because it is not understood what the metes and bounds of the claims are. As discussed previously, it is unclear what is being deposited. It is further unclear what a part is since it includes the next generation of seed produced by the plant. This includes seed of F2 and other hybrids that have not been described and which may have little to do with the original variety. If the instant plant is an F1 it has only 50% of the original inbred parent. An F2 only has a 25% similarity to the original inbred lettuce thus making that plant part unrecognizable as belonging to a part of the instant variety.

	Claim 8 is indefinite in the recitation “derived from”. What does “derived from” mean? Does it refer to the possibility of many generations advanced that may have nothing in common with the instant plant? How would one of skill in the art know if they were infringing on cells derived from a particular population? Does it read on the entire genera of lettuces? It is unclear what comprises the metes and bounds of the claim. A plant derived from another plant may have nothing or only one allele in common with the parental cultivar. As a result, it is impossible to determine what constitutes a derived plant. Thus, the metes and bounds of the claim cannot be determined.

Claims 9 and 13 are rejected because it is unclear what the scope of “when the numerical characteristics are determined at the 5% significance level for plants grown under the same environmental conditions” encompasses. The metes and bounds of the claims are unclear due to the fact that a 5% significance level may be different depending on what type of statistical test is used and how many characteristics are measured and what those measured characteristics are. 

Claims 10 and 12 are indefinite because they are method claims that contain no method steps.

	Claims 23-25 are indefinite because it is unclear how in step d one generation of backcrossing to the parent plant will allow for progeny plants that have all the physiological and morphological characteristics along with a single locus conversion of the instant plant. Such a backcross progeny would at best only have 50% of the parental genotype. Step e is likewise problematic because repeating the steps only produces further progeny that have only 50% of the parental genome and can’t have all of the physiological and morphological characteristics of the instant plant. At least five generations of backcross generations would need to be accomplished in order to have a plant that has the single locus conversion and all the physiological and morphological characteristics of the parent plant. Step e doesn’t provide for further backcross generations and is rather directed to performing the first backcross several times without progression through further backcross generations. 
	In addition, the metes and bounds of claims are not able to be determined because the claims are drawn to a method of backcrossing a trait into a hybrid plant if the lettuce variety of claim 1 is a hybrid plant. One of skill in the art can backcross a trait into an inbred plant by using the inbred plant as the recurrent parent. However, utilizing an F1 or other hybrid as a recurrent parent is not possible due to the recombination of alleles that occurs. This part of the rejection may be obviated by a sufficient showing that the plant of claim 1 is an inbred. 	

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4-5, 7-13, 15, 17-18, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 4-5, 8-9, 13, 15, 17-18, are drawn to seed and plants grown from the instant variety that comprise further generational progeny of the instant plant. The claims do not further limit the plant of claim 1 and in fact encompass varieties other than claim 1 that are derived from the instant plant. As a result, it is possible to infringe the claims and not infringe the independent claim. The claims encompass embodiments that are at least F2s of the original inbred cross if the instant plant is heterozygous and may be impossible to distinguish from the prior art. As a result, the scope of these claims is broader from the claim(s) from which they depend.  
Claims 9 and 13 read on plant propagated from tissue of the plant of claim 1 (a plant of variety NUN 09111 LTL) whose quantitative traits are calculated at the 5% significance level. This limitation renders the scope of claims 9 and 13 broader than that of the plants of claim 1 in that these plants now have variance in their quantitative traits as compared to the instant variety, whose traits are as described in the specification. The Specification has not described any variable traits nor the expected range for the traits - rather the Specification specifically states that the line is “uniform and stable”, wherein “Several seed production events resulted in no observable deviation in genetic stability” ([176], Claims 9 and 13, however, allow for and encompass plants that have a deviation in the traits of the variety. Therefore, the scope of plants does not include all of the limitations of the parent claim but rather is broader in scope.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement, Deposit
Claims 1-18, 21-30, 32-33, and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to plants and seeds of lettuce variety NUN 06276 LTL and methods of making and using said plants and seeds through breeding.
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. The Applicant has indicated that they have deposited seed at the NCIMB but do not list an Accession Number or date. As a result, it is clear that the deposit has not yet been formalized and as such it is impossible to know that the deposit will have been accepted under the Budapest treaty.
If the deposit has not been made and accepted under the Budapest treaty, a statement indicating the viability of the sample will need to be provided. 
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent or a statement that all requirements under 37 CFR 1.801-1.809 will be or have been complied with would satisfy the deposit requirement made herein.
Currently, there are seven Budapest Treaty International Depositary Authorities (IDAs) that accept seeds for deposit. Of those seven, the American Type Culture Collection (ATCC), which is one of the largest IDAs, has in the past, required 2,500 seeds for deposit. Effective January 1, 2019, ATCC reduced the number of seeds required for patent seed deposits to 25 packets of 25 seeds for deposit, for a total of 625 seeds. It should be noted, however, that although a deposit of 625 seeds is compliant for submission to ATCC, other IDAs may have different minimum requirements. Accordingly, any depositor should confirm that the number submitted to a specific IDA complies with that IDA’s requirements for seed deposits.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent for the enforceable life of the patent in accordance with 37 CFR § 1.808(a)(2);
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
To perfect the deposit, the deposit must be made and accepted under the Budapest Treaty or the results of a viability test must be provided.
A viability statement for each deposit of a biological material defined in paragraph (a) of this section not made under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain:
(1) The name and address of the depository;
(2) The name and address of the depositor;
(3) The date of deposit;
(4) The identity of the deposit and the accession number given by the depository;
(5) The date of the viability test;
(6) The procedures used to obtain a sample if the test is not done by the depository; and
(7) A statement that the deposit is capable of reproduction.
(8) The viability statement must include information on how the viability was measured.
It is noted that a deposit of seed that produces the instant plant as opposed to stemming from the instant plant is the only way to enable the claims drawn to the instant plant.

Written Description
Claims 1-18, 21-30, 32-33, and 36-37are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant claims a plant, plant part that may comprise a seed/embryo derived from lettuce plant NUN 06276 LTL, or a seed of lettuce plant NUN 06276 LTL. It is unclear whether the seed produces the lettuce plant NUN 06276 LTL or whether the seed is produced from NUN 06276 LTL.
	Applicant describes lettuce plant NUN 06276 LTL predominantly by means of an intended deposit of biological material which is unclear if it produces the instant plant or is produced by the instant plant in addition to a limited listing of traits in Tables 1-3. It is noted that of the seven traits for which a standard deviation was provided, only one of the traits, for height from base of head to apex, has a mean for which the standard deviation doesn’t overlap with the standard deviation of the mean for the comparative variety. Many of the other values are subjective, such as the size of blisters being medium versus small or the number of leaves being many vs medium. Other values were subjective and overlapping, such as the time of beginning bolting as early to medium vs medium. Finally, applicant describes the instant variety as both an inbred [18] and a hybrid [19] which is contradictory to each other.
	Applicant does not describe the breeding history of the plant nor do they describe whether it is inbred or heterozygous. Furthermore, Applicant has not described the very broad genus of plant parts that include seed and embryos derived from lettuce plant NUN 6276 LTL (including seed of the instant plant), partly because said genus would comprise genetic material from a second parental line which is not adequately described and/or is a segregating population. Regardless as to the description of the second parental line(s), it is impossible to sufficiently describe or reproduce the specific variation encompassed by the recombination of alleles in the F1 from all possible pollen parents. The F1 of two inbred lines, has in theory, only 50% of its genome from either of its parents. Due to the fact that it is unclear if the instant plant is homozygous or heterozygous, seed of the instant plant, meaning seed produced by the instant plant, is also not sufficiently described due to the fact that it may have originated from a heterozygous parent and may thus be an F2 having only a 25% similarity to the original inbred. Claims 3 and 4 indicate that the language “seed of” the instant plant in claim 1 is meant to signify that the seed both produces the plant of claim 1 and is produced by the plant of claim 1. If the seed that produces the instant plant is homozygous, then a part of the instant plant comprises F1 seed that may be pollinated by an unlimited number of pollen parents However, any F1 or BK1 (backcross 1) from that seed is not sufficiently described because the pollen parent population is infinite and cannot be described. If the seed that produces the instant plant is heterozygous, then any selfing, F1, BK1, or any other progeny of the instant plant is not sufficiently described for the same reasons. If the seed of the instant plant refers to seed that is produced by the instant plant, then in addition to the above, the plant produced from the seed itself is not described due to its segregating nature.
	Applicant intends to deposit seed of the instant plant in order to satisfy the enablement concern described above. As noted above, only a deposit of seeds that produce the instant plant would be enabling as opposed to seeds produced by the instant plant. In addition to the intended deposit, applicant provides a minimal description of the plant in the specification. The breeding history of the plant has not been set forth nor has the instant plant been characterized as homozygous or heterozygous. As a result, it is impossible to determine exactly what has been described. The recombination of alleles, especially with unknown parental contributors or even of itself (selfing), makes it impossible to determine what the product will be or to independently recreate any product. Claim 3 is not included because the claims are drawn to the seed that produces the described plant. 
	Fehr, in Principles of Cultivar Development, teaches at pages 28 and 29 that the genetic makeup of the F1 is determined by the homozygosity of the parents and the F1 from two homozygous parents results in F1 plants that are heterozygous for all loci at which there were different alleles in the two parents (see last full paragraph on page 28). As a result, any “seed of” the instant plant, seed or plant derived from the instant plant, plant having a 5% variance of the instant plant, or any other plant that is not the instant plant or seed that produces the instant plant, has not been sufficiently described.
Claims 7-8 are included in this rejection, because tissue culture may be from plant parts that encompass an F2. Claim 9 is drawn to a plant regenerated from the tissue culture of claim 7 and although it has all of the physiological and morphological characteristic of the instant plant, a plant at the 5% significance level is impossible to predict without more guidance in the specification. For the same reason, claim 13 is included. Method claims are included because since it is not clear what the intended deposited plant encompasses, a practitioner of the claim would not know what the starting, middle, or end points are of any method that uses the instant plant. Claims drawn to an F1 are included because the term “F1” is relative to the starting material. If the starting material is already an F1 then an “F1” produced from that material is actually a plant that may have less than 50% of its alleles from an inbred plant (see Fehr at pages 28 and 20). Due to its already segregating status, it would be impossible to predict and therefore describe any progeny from such a cross. Claims that recite the limitation of the deposited variety being representative of the claimed invention “when the numerical characteristics are determined at the 5% significance level when grown under the same environmental conditions” are included because not only is the zygosity of the plant undetermined, Applicant has not provided an adequate definition of what traits would fall within a calculation of a 5% significance or how those traits are quantitatively measured. A description of the broad range of plants that allegedly are included in such a definition is not set forth in the specification.  One of ordinary skill in the art wouldn’t have recognized Applicant to have been in possession of a plant regenerated from a cell culture, or a plant vegetatively propagated, or any other plant that has the traits of the deposited variety within the 5% significance level. Thus, it cannot be determined whether a plant that falls within a 5% significance is truly within the scope of the claims. Neither can an F1 or plant containing segregating alleles be adequately described.
Hence, it is unclear that applicant was in possession of the invention as broadly claimed.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed composition, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.  See Written Description guidelines provided in MPEP 2163.
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-13, 15, 17-18, 26-28, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sousa (U.S. Patent 10/292,354).
Claims 1-2, 4-5, 7-13, 15, 17-18, 26-28, 30, and 36 are drawn to seeds of NUN 06276 LTL or plant parts or plants that are an F2 or later generation or that are derived from a particular plant. See the interpretation of the claims in the rejections under 112(a) and (b). Due to the fact that a seed from a hybrid plant is an F2 and only has 25% commonality to the inbred parent and due to the fact that an F3 has only has 12.5%, the plants grown from F2 and other seed may have very little that has been inherited from the plant of the original inbred cross and be impossible to detect from the prior art. Seeds of the instant variety or plants produced by seeds of the instant variety or parts of the instant variety that may be drawn to the developing seed are included for the same reasons.
Claims 1-2, 4-5, 7-13, 15, 17-18, 26-28, 30, and 36 are drawn to seed and plants grown from the instant variety that comprise further generational progeny of the instant plant or methods of using such plants. The claims do not further limit the plant of claim 1 and in fact encompass varieties other than claim 1 that can be derived from the instant plant as well as plants that have no or little commonality to the instant plant. The claims encompass embodiments that are at least F2s of the original inbred cross if the instant plant is heterozygous or are further variants impossible to distinguish from the prior art. 
Sousa (U.S. Patent 10/292,354) in claim 1 teaches a seed that produces the lettuce plant M8509. Although the physiological and morphological characteristics of this plant are different from NUN 06276 LTL, the instant claims read on this plant because the instant claims are not limited to the instant plant and it is not clear what the instant plant even is as explained in previous rejections. The instant plant would be unrecognizable from the prior art plant taught by Sousa and thus the claims as currently written are obvious over the prior art. Breeding methods for lettuce is taught at column 2, for example. Mutation breeding and doubled haploid production is taught at column 10, lines 20-44.
It should be noted that this rejection is made primarily because Applicant has not provided any information regarding the parental lineage or breeding methodology used to produce the deposited lettuce variety NUN 06276 LTL. Without this information, a meaningful comparison of the genetic basis that would distinguish the deposited lettuce variety from prior art plants cannot be made. Thus, this rejection will be maintained until the necessary information requested under 37 CFR 1.105 (see below) is received and a complete search of the prior art is can be completed.

Conclusion
Claims 1-18, 21-30, 32-33, and 36-37 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975.  The examiner can normally be reached on Monday-Friday, aprox. 8:00 a.m. - 4:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/Primary Examiner, Art Unit 1661                                                                                                                                                                                                        


ATTACHMENT TO OFFICE ACTION 
Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming plants and seeds of lettuce variety NUN 06276 LTL but is silent with respect to any breeding history The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
 (i) Please supply the breeding methodology and history regarding the development of the instant variety.
a)    Such information should include the all the designations/denominations used for the original parental lines.
b)    Information should also include information pertaining to the public availability of the original parental lines and instantly claimed plants and seeds.
c)    The breeding method used should be set forth such as whether single seed
descent, bulk method, backcross method, or some other method was used and at what stage selection(s) were made.
d)    The filial generation in which the instant plant was chosen should be set forth.
e)    Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)    Are there any patent applications or patents in which the parents, siblings or progeny of the instant plant are claimed? If so, please set forth serial numbers and names of the plants.
g)    Are there other tradenames associated with the variety? If so, please set forth the alternative names used to describe the variety. 
                                                                                                                                                                                               If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office Action on the merits.
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office Action. A complete reply to the enclosed Office Action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office Action.
/SHUBO (JOE) ZHOU/             Supervisory Patent Examiner, Art Units 1661 and 1662